Citation Nr: 0939043	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a colon condition to 
include ulcerative colitis and diverticulitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1952 to January 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In August 2006, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is the 
Veteran's file.  In July 2009, the Veteran withdrew his 
request for a hearing before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In August 2006, the Veteran testified that he was treated for 
a colon condition while on active duty at the hospital at 
Walker Air Force Base in New Mexico in late 1952 and at the 
hospital at F. E. Warren Air Force Base in Wyoming after 
October 1953. 

The Veteran's service treatment records are unavailable.  

The Veteran also testified that after service he was treated 
at VA facilities in Fayetteville, Arkansas; Oklahoma City, 
Oklahoma; and Shreveport, Louisiana. 

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department unless the records 
sought do not exist or that further efforts to obtain the 
records would be futile.  38 C.F.R. § 3.159(c)(2). 
Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate 
custodian of federal records the in-
patient records:

a). From October 1952 to December 
1952 from the hospital at Walker 
Air Force Base, Roswell, New 
Mexico, as the base is closed, the 
records may be held in storage; 
and, 

b). From October 1953 to January 
1956 from the hospital at F. E. 
Warren Air Force Base, Cheyenne, 
Wyoming.  

If the records sought do not exist or 
that further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2. Request the Veteran's records from 
the VA Medical Centers in Fayetteville, 
Arkansas; Oklahoma City, Oklahoma; and 
Shreveport, Louisiana. 

If the records sought do not exist or 
that further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

3. If the additional records suggest 
continuity of symptomatology, afford 
the Veteran a VA examination to 
determine whether the Veteran's current 
ulcerative colitis and diverticulitis 
are at least as likely as not related 
to his military service.  



If an examination is needed, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as it is to 
find against causation.  The claims 
folder should be provided to the 
examiner.

4. On completion of the foregoing, 
whether a VA examination is conducted 
or not, the claim should be 
adjudicated.  If the decision remains 
adverse to the Veteran, then provide 
him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
